Per Curiam :
The evidence was abundant from which the commissioners were authorized to determine that the relator was guilty of the offense with which he was charged.
It appeared, however, that the record of the officer was introduced in evidence and considered as bearing upon the question of his guilt. This was improper, and has been condemned by this court and the Court of Appeals. • It is only proper for the commissioners to consider the officer’s record as bearing upon the degree of punishment which they inflict.. It cannot be used to determine guilt. Such was the express holding of this court in People ex rel. Dermody v. York (50 App. Div. 359). The record in that case is almost precisely similar to the record in the present case and, as such, the decision is conclusive on the question.
*296The proceedings should, therefore, be annulled and a new trial ordered before the commissioners, without costs.
Present — Van Brunt, P. J., Bumsey, Ingraham and Hatch, JJ„
Proceedings annulled and new trial ordered, without costs.